DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on January 20, 2022.  In particular, claim 1 has been amended to state that the polymer A and polymer B are free from solvents and volatile substance.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Objections
Claim 18 is objected to because of the following informalities:  Upon further consideration of this claim, the examiner requests that the two occasions of “and/or” be reinstated into the claim.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities: “rubber blend” should be amended to read “rubber blend as claimed in claim 15”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 15-17, 22, and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom et al (US 2012/0157568) in view of Inagki et al (US 2003/0181599) with evidence provided by Jacoby et al (US 2007/0293619) and Kaes et al (US 2012/0138203), Takagi et al (US 2021/0277212).
The rejection is adequately set forth in paragraph 7 of the Office Action mailed on October 21, 2021 and is incorporated here by reference.
	Regarding claim 15, all the previously presented limitations are addressed in paragraph 7 of the office action mailed on October 21, 2021 and is incorporated here by reference.  Regarding the limitation, “a polymer mixture consisting of”, Sandstrom teaches that the liquid polymer (polymer B) .    
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom et al (US 2012/0157568) in view of Inagki et al (US 2003/0181599) and  Puhala et al (US 2016/0208076) with evidence provided by Jacoby et al (US 2007/0293619) and Kaes et al (US 2012/0138203), Takagi et al (US 2021/0277212).
The rejection is adequately set forth in paragraph 8 of the Office Action mailed on October 21, 2021 and is incorporated here by reference.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom et al (US 2012/0157568) in view of Inagki et al (US 2003/0181599) and Chen et al (US 2007/0155890) with evidence provided by Jacoby et al (US 2007/0293619) and Kaes et al (US 2012/0138203), Takagi et al (US 2021/0277212).
The rejection is adequately set forth in paragraph 9 of the Office Action mailed on October 21, 2021 and is incorporated here by reference.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom et al (US 2012/0157568) in view of Inagki et al (US 2003/0181599) with evidence provided by Jacoby et al (US 2007/0293619) and Kaes et al (US 2012/0138203), Takagi et al (US 2021/0277212), Hua et al (US 2010/0190885).
The rejection is adequately set forth in paragraph 10 of the Office Action mailed on October 21, 2021 and is incorporated here by reference.

Double Patenting
Claims 15-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-26 of copending Application No. 16/324,920 in view of Sandstrom et al (US 2012/0157568). 
The rejection is adequately set forth in paragraph 13 of the Office Action mailed on October 21, 2021 and is incorporated here by reference.
Claims 15-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-26 of copending Application No. 16/324,916 in view of Sandstrom et al (US 2012/0157568).
The rejection is adequately set forth in paragraph 14 of the Office Action mailed on October 21, 2021 and is incorporated here by reference. 
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,009,446 in view of Sandstrom et al (US 2012/0157568).
The rejection is adequately set forth in paragraph 15 of the Office Action mailed on October 21, 2021 and is incorporated here by reference. 
Claims 15-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15-28 of copending Application No. 16/324,193 in view of Sandstrom et al (US 2012/0157568).
The rejection is adequately set forth in paragraph 16 of the Office Action mailed on October 21, 2021 and is incorporated here by reference.
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,015,041 in view of Sandstrom et al (US 2012/0157568).

Claims 15-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-26 of copending Application No. 16/325,725 in view of Sandstrom et al (US 2012/0157568).
The rejection is adequately set forth in paragraph 17 of the Office Action mailed on October 21, 2021 and is incorporated here by reference. 
Claims 15-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15-28 of copending Application No. 16/325,726 in view of Sandstrom et al (US 2012/0157568).
The rejection is adequately set forth in paragraph 18 of the Office Action mailed on October 21, 2021 and is incorporated here by reference.
Claims 15-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15-28 of copending Application No. 16/325,727 in view of Sandstrom et al (US 2012/0157568). 
The rejection is adequately set forth in paragraph 19 of the Office Action mailed on October 21, 2021 and is incorporated here by reference.

Response to Arguments
The claim objection set forth in paragraph 3 and the 35 USC 112 rejection set forth in paragraph 5 have been withdrawn in light of applicant’s amendment filed on January 20, 2022.
It is noted that applicant has not addressed any of the double patenting rejections.  Therefore, these rejections are maintained and set forth above.
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Applicant submits that the cited references, either alone or together, fail to disclose or teach all the features of the now pending claims and as arrange in the claims.
Examiner’s response:  It is noted that applicant has not specifically pointed out how the above rejection has failed to teach all the limitations of the recited claim.  The examiner encourages applicant to specifically point out deficiencies to further prosecution.  The examiner, in the above cited rejection, has met all the limitations of the claimed invention and addressed all newly added limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764